--------------------------------------------------------------------------------

Exhibit 10.24


CONFIDENTIAL TREATMENT


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT MARKED
WITH ASTERISKS
 
[Execution Version]




SECOND AMENDMENT TO CREDIT AGREEMENT
AND OTHER LOAN DOCUMENTS


This SECOND AMENDMENT TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”), dated as of March 19, 2015, is entered into by and among PAR
TECHNOLOGY CORPORATION, a Delaware corporation, AUSABLE SOLUTIONS, INC., a
Delaware corporation, PAR GOVERNMENT SYSTEMS CORPORATION, a New York
corporation, PAR SPRINGER-MILLER SYSTEMS, INC., a Delaware corporation, ROME
RESEARCH CORPORATION, a New York corporation, SPRINGER-MILLER INTERNATIONAL,
LLC, a Delaware limited liability company, PARTECH, INC., a New York
corporation, and BRINK SOFTWARE, INC., a California corporation (individually
and collectively, jointly and severally, the “Borrowers” or the “Loan Parties”)
and JPMORGAN CHASE BANK, N.A. (“Lender”).


BACKGROUND


Lender and the Loan Parties are parties to a certain Credit Agreement, dated as
of September 9, 2014, as amended as of the date hereof (as the same may be
further amended, modified, extended or restated from time to time, the “Credit
Agreement”) pursuant to which Lender has agreed to make certain financial
accommodations available to Loan Parties from time to time pursuant to the terms
and conditions thereof.


The Loan Parties have requested that Lender agree to amend the Credit Agreement
and certain other Loan Documents, and Lender has agreed to amend the Credit
Agreement and such other Loan Documents subject to the terms and conditions set
forth herein.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each party hereby agrees as follows:


1.                   Amendments to Credit Agreement. As of the effective date of
this Amendment, the Credit Agreement is amended as follows:


(a)                 Section 1.01 - Additional Definitions.  Section 1.01 of the
Credit Agreement is amended by adding the following new definitions, in
alphabetical order, to read in their entirety as follows:


“Amendment No. 2” shall mean that certain Second Amendment to Credit Agreement
and other Loan Documents, dated March 19 2015, by and among Borrowers and
Lender.


“Initial FCCR Compliance Date” shall mean, commencing with the calendar month
ending June 30, 2016 and for each monthly period thereafter, Borrowers have
delivered a Compliance Certificate demonstrating compliance with the financial
covenant set forth in Section 6.13(a).


1

--------------------------------------------------------------------------------

(b)                Section 1.01 - Amended Definition.  The definition of
“Trigger Period” appearing in Section 1.01 of the Credit Agreement is amended
and restated in its entirety to read as follows:


“Trigger Period” means the period beginning on the effective date of Amendment
No. 2 through and including the Initial FCCR Compliance Date and any period (a)
during which an Event of Default has occurred and is continuing or (b)
commencing when Availability is less than the greater of $4,500,000 and 18% of
the Revolving Commitment and ending when Availability for thirty (30)
consecutive days has been greater than the greater of $4,500,000 and 18% of the
Revolving Commitment.


(c)                 Section 4.02(c) - Each Credit Event.  Subsection (c) of
Section 4.02 of the Credit Agreement is amended and restated in its entirety to
read as follows:


(c)            Until the Initial FCCR Compliance Date, after giving effect to
any Borrowing or the issuance, amendment, renewal or extension of any Letter of
Credit, Borrowers shall be in compliance with Section 6.13(c) and, from and
after the Initial FCCR Compliance Date, Availability shall not be less than $0.


(d)                 Section 5.01(h) - Weekly Reporting for Restaurant Division. 
Subsection (h) of Section 5.01 of the Credit Agreement is amended by deleting
the final paragraph appearing immediately after sub-clause (v) thereof
(beginning with “provided, that, during a Trigger Period…” and ending with “…due
monthly as set forth above.”) and substituting the following therefor:


provided, that, during a Trigger Period occurring under clause (a) or (b) of the
definition thereof, all such Borrowing Base Certificates, agings, schedules,
worksheets, reconciliations and other reports and information required to be
delivered under this clause (h) shall be due within two (2) Business Days after
the end of each calendar week; except, that, all worksheets, reconciliations and
reports relating to Inventory shall continue to be due monthly as set forth
above; and, provided further, that, from and after the effective date of
Amendment No. 2 and continuing until the Initial FCCR Compliance Date, all such
agings, schedules, worksheets, reconciliations and other reports and information
required to be delivered under this clause (h), which pertain to Borrowers’
Accounts arising from, or relating to, Borrowers’ restaurant division and/or
restaurant operations, shall be due within two (2) Business Days after the end
of each calendar week.
2

--------------------------------------------------------------------------------

 
(e)                 Section 5.06 - Books and Records; Inspection Rights. 
Section 5.06 of the Credit Agreement is amended and restated in its entirety to
read as follows:


SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Lender (including employees of the Lender, or any consultants,
accountants, lawyers, agents and appraisers retained by the Lender, upon
reasonable prior notice, to visit and inspect its properties, to conduct at the
Loan Party’s premises, field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, (A) from and after the effective date of
Amendment No. 2 and continuing until the Initial FCCR Compliance Date and so
long as no Default or Event of Default has occurred, the Lender shall conduct no
more than three (3) such field examinations per year at the Loan Parties’
expense, (B) from and after the Initial FCCR Compliance Date and so long as no
Default or Event of Default has occurred, the Lender shall conduct no more than
two (2) such field examinations per year at the Loan Parties’ expense, and (C)
from and after the occurrence of a Default or an Event of Default, there shall
be no limitation on the number or frequency of such field examinations at the
Loan Parties’ sole cost and expense.  The Loan Parties acknowledge that the
Lender, after exercising its rights of inspection, may prepare certain Reports
pertaining to the Loan Parties’ assets for internal use by the Lender.


(f)                  Section 6.13 – Financial Covenants.  Section 6.13 of the
Credit Agreement is amended and restated in its entirety to read as follows:


SECTION 6.13.  Financial Covenants.


(a)            Fixed Charge Coverage Ratio.  The Borrowers will not permit the
Fixed Charge Coverage Ratio, as of the end of any calendar month, commencing
with the calendar month ending June 30, 2016, to be less than 1.1 to 1.0.


(b)            Minimum EBITDA.  The Borrowers shall have, at the end of each
calendar quarter set forth below, EBITDA for the 12-month period then ended of
not less than the following:



Quarter Ending EBITDA




September 30, 2014 ****




December 31, 2014 ****




March 31, 2015 ****




June 30, 2015 ****




September 30, 2015 ****




December 31, 2015 ****




March 31, 2016 ****

3

--------------------------------------------------------------------------------

(c)                 Minimum Availability.  Borrowers will maintain Availability
as described below:



(i) beginning with the effective date of Amendment No. 2 and continuing until
the close of business on April 3, 2015, Borrowers will not permit Availability
(calculated as of the end of each Business Day) to be less than $2,500,000 for
five (5) or more consecutive Business Days; and




(ii) beginning April 4, 2015 until the Initial FCCR Compliance Date, Borrowers
will not permit Availability (calculated as of the end of each Business Day) to
be less than: (A) $4,000,000 for three (3) or more consecutive Business Days,
and (B) $2,000,000 at any time.





2.                   Amendments to Loan Documents – Pledge and Security
Agreement.  Exhibit B to that certain Pledge and Security Agreement, dated
September 9, 2014, by and among Borrowers and Lender, is hereby amended and
restated in its entirety and replaced with “Exhibit B” appearing on Annex 1
hereto.


3.                   Cash Dominion.  The Loan Parties hereby acknowledge that,
as of the effective date of this Amendment, a Trigger Period has occurred and is
continuing.  As a result,  Lender has elected to exercise dominion over the cash
of the Loan Parties pursuant to the Credit Agreement and other Loan Documents.  
Specifically (but without limitation), Lender has elected to apply amounts
deposited in the Collection Account in accordance with Section 2.09(b) of the
Credit Agreement during a Trigger Period.  Lender may, from time to time, elect
not to exercise certain other rights or remedies afforded to Lender during  a
Trigger Period.  Lender’s election to not exercise any right or remedy afforded
to Lender during a Trigger Period shall not be deemed a waiver of any such right
or remedy and shall not limit, impair or otherwise affect the right of Lender to
exercise, at any time, any such right or remedy during a Trigger Period.


4.                  Conditions Precedent.  This Amendment shall be effective as
of the date the following conditions are satisfied: (a) Borrowers shall cause
its affiliate, ParTech (Shanghai) Co. Ltd. (“Shanghai”), to issue a dividend to
ParTech, Inc. in respect of the Equity Interest of Shanghai owned by ParTech,
Inc. in an amount of not less than $4,295,704.00, the proceeds of which, shall
be deposited in the Account represented by Account No: ****; (b) receipt by
Lender of this Amendment, together with any other Loan Documents executed and
delivered in connection herewith, in each instance, in form and substance
satisfactory to Lender in its sole discretion, and duly authorized, executed and
delivered by each of the Loan Parties; and (c) Lender’s charging, as a Revolving
Advance, of all fees, costs and other amounts payable by the Loan Parties to
Lender pursuant to, or arising from, this Amendment, the Credit Agreement or any
other Loan Documents.



5. Provisions of General Application.



(a)                 This Amendment is a Loan Document.   The Credit Agreement,
as supplemented hereby, shall remain in full force and effect. This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement. 
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver as original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.
4

--------------------------------------------------------------------------------

 
(b)                The Loan Parties (a) acknowledge and agree that no right of
offset, defense, counterclaim, claim or objection exists in favor of any Loan
Party against Lender arising out of or with respect to the this Amendment,
Credit Agreement, any other Loan Document or any other arrangement or
relationship between the Loan Parties and Lender, and (b) release, acquit,
remise and forever discharge Lender and its affiliates and all of their past,
present and future officers, directors, employees, agents, attorneys,
representatives, successors and assigns from any and all claims, demands,
actions and causes of action, whether at law or in equity and whether known or
unknown, arising out of or with respect to this Amendment, the Credit Agreement,
any other Loan Document or any other arrangement or relationship between the
Loan Parties and Lender.


(c)                All representations and warranties made in this Amendment or
any other document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.


(d)                 After giving effect to this Amendment, each of the
representations and warranties contained in the Credit Agreement is true and
correct in all material respects on and as of the date hereof as if made on the
date hereof (except to the extent that such representation or warranty expressly
relates to an earlier date) and no Default or Events of Default shall have
occurred and be continuing under the Credit Agreement after giving effect to
this Amendment.


6.                  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.






[Signature pages follow]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.



 
PAR TECHNOLOGY CORPORATION
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
CEO & President
             
AUSABLE SOLUTIONS, INC.
       
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer
             
PAR GOVERNMENT SYSTEMS CORPORATION
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer
                   
PAR SPRINGER-MILLER SYSTEMS, INC.
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer
             
ROME RESEARCH CORPORATION
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer









Second Amendment to Credit Agreement and other Loan Documents


6

--------------------------------------------------------------------------------






 
SPRINGER-MILLER INTERNATIONAL, LLC
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer
                   
PARTECH, INC.
             
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer
                   
BRINK SOFTWARE, INC.
       
By:
/s/
 
Name:
Ronald J. Casciano
 
Title:
Treasurer









Second Amendment to Credit Agreement and other Loan Documents


 

--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.
             
By:
/s/
 
Name:
Marie C. Duhamel
 
Title:
Authorized Officer









Second Amendment to Credit Agreement and other Loan Documents
 

--------------------------------------------------------------------------------